 

Exhibit 10.3

SENSEIT CORP.

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement (this “Agreement”), dated as of October 27, 2006,
is by and among (a) SenseIt Corp., a Delaware corporation (the “Company”), (b)
Christopher Toffales, an individual residing at 21 Motts Hollow Road, Port
Jefferson, New York 11777 (“Toffales”), (c) Isonics Corporation, a California
corporation having its principal place of business at 5906 McIntyre Street,
Golden, Colorado 80403 (“Isonics”), and (d) each other holder of equity
securities of the Company who becomes a party to this Agreement, subject to the
conditions set forth herein, by executing an Instrument of Accession
(“Instrument of Accession”) in the form attached as Schedule I to this Agreement
(each, an “Investor Stockholder”).

WHEREAS, pursuant to a Stock Exchange Agreement, of even date herewith (as same
may be amended or supplemented, the “Toffales Exchange Agreement”), between
Toffales and the Company, Toffales shall, simultaneously with the execution of
this Agreement by the Company, Toffales and Isonics, exchange all 100 shares
(the “Original Toffales Shares”) of the common stock, par value $0.001 per share
(the “Original Common Stock”), of the Company (which Original Toffales Shares
constitute all of the issued and outstanding shares of Original Common Stock)
for 100 shares of Class B Common Stock, par value $0.001 per share (the “Class B
Common Stock”);

WHEREAS, pursuant to a Stock Purchase Agreement, of even date herewith (as the
same may be amended or supplemented, the “Isonics Purchase Agreement”), between
the Company and Isonics, (a) Isonics shall purchase from the Company (i)
simultaneously with the consummation of the exchange transaction contemplated by
the Toffales Exchange Agreement, an aggregate of 425,000 shares of Class A
Common Stock, par value $0.001 per share (the “Class A Common Stock”), of the
Company by, among other transactions, (A) assigning to the Company all of
Isonics rights, title and interest in that certain Development and Licensing
Agreement, dated as of September 28, 2005, as amended effective as of July 31,
September 1, September 29, and October 16, 2006 (collectively, as so amended,
the “Lucent Agreement”), between Lucent Technologies Inc. (“Lucent”) and
Isonics, as more fully described in the Lucent Agreement, and (B) tendering to
the Company a cash payment of $250,000, (ii) an aggregate 25,000 shares of Class
A Common Stock upon tendering to the Company a cash payment of $250,000 within
three business days of the date on which Isonics shall receive financing from
Cornell Capital Partners, L.P. (“Cornell”) pursuant to the Securities Purchase
Agreement, dated as of May 30, 2006 between Isonics and Cornell, but in no event
later than December 31, 2006, (iii) an aggregate 100,000 shares of Class A
Common Stock on or prior to January 11, 2007 in consideration of a cash payment
of $1,000,000, and (iv) 50,000 shares of Class A Common Stock upon tendering to
the Company a cash payment of $500,000 on or before February 14, 2007 (or such
lesser number of shares and payment amount to reflect

1


--------------------------------------------------------------------------------




 

any issuance of Credit Shares based upon a credit issued by Lucent resulting in
the creation of a Credit Amount (as such terms are defined in the Isonics
Purchase Agreement)) and (b) the Company may be required to issue Credit Shares
in the event that Lucent issues a credit against amounts due under the Lucent
Agreement resulting in the creation of a Credit Amount; and

WHEREAS, Toffales, Isonics and the Company desire to promote their mutual
interests by imposing certain restrictions and obligations on the Company and
each party to this Agreement (each, a “Stockholder”).

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1            Certain Capitalized Terms Defined.  For all purposes of
this Agreement, including the preamble, terms defined elsewhere in this
Agreement shall have their assigned meanings and each of the following terms
shall have the following meanings (such definitions to be applicable to both the
plural and singular of the terms defined):

“Board of Directors” shall mean the board of directors of the Company.

“Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday, (c) a
public holiday under the laws of the State of New York or (d) any other day on
which banking institutions are authorized to close in the State of New York.

“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Company, as amended from time to time.

“Class A Director” shall have the meaning ascribed to such term in paragraph
3.1(b).

“Class B Director” shall have the meaning ascribed to such term in paragraph
3.1(b).

“Common Stock” shall mean the common stock, par value $0.001 per share (the
“Common Stock”), of the Company.

“Employment Agreement” shall mean that certain Employment Agreement, dated as of
even date herewith, between the Company and Toffales, and each and every
amendment and supplement to such agreement or any succeeding employment
agreement entered into by the Company and Toffales during the term of this
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2


--------------------------------------------------------------------------------




 

“Offered Securities” shall mean the Securities that are the subject of a
proposed Transfer.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization, or any
government, governmental department or agency or political subdivision thereof.

“Public Offering” shall mean a public offering pursuant to an effective
registration statement under the Securities Act covering the offer and sale of
shares of Common Stock.

“Public Sale” shall mean any sale of Common Stock to the public pursuant to a
Public Offering or to the public through a broker or market-maker pursuant to
the provisions of Rule 144 (or any successor rule) adopted under the Securities
Act.

“Securities” shall mean each share Class A Common Stock, Class B Common Stock
and Common Stock and all securities issued by the Company that are convertible
into, exercisable or exchangeable for shares of Class A Common Stock, Class B
Common Stock and/or Common Stock.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Stockholder” shall mean each party to this Agreement other than the Company.

“Transfer” or “Transferred” shall mean and include any sale, assignment,
encumbrance, hypothecation, pledge, conveyance in trust, gift, transfer by
request, devise or descent, or other transfer or disposition of any kind,
including, but not limited to, transfers to receivers, levying creditors,
trustees or receivers in bankruptcy proceedings or general assignees for the
benefit of creditors, whether voluntary or by operation of law, directly or
indirectly, of any of the Securities.

ARTICLE II
TRANSFERS OF SECURITIES

Section 2.1.                                General.

(a)                                  No Transfer of any Securities made in
violation of this Agreement shall be effective, and no such Transfer shall be
recorded on the stock record books of the Company.  The Company shall not
recognize any transferee receiving any Securities in violation of the terms of
this Agreement as a stockholder of the Company, nor shall any such transferee
have any rights as a stockholder of the Company or under this Agreement.

(b)                                 Any Transfer by a Stockholder of Securities
to a Person who is not a party to this Agreement shall be made only pursuant to
the terms of this Agreement and on the

3


--------------------------------------------------------------------------------




 

condition that such Person shall become a party to this Agreement, agreeing in
writing to be bound by all of its terms, by executing and delivering to the
Company a duly completed, dated and executed Instrument and Accession.

(c)                                  All such Transfers shall be conducted in
accordance with all applicable federal and state securities laws.

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, Isonics may, upon not less than ten business days’
prior notice to the Corporation (which notice shall be accompanied by a duly
completed, dated and executed Instrument of Accession), Transfer all (but not
less than all) of the Securities then owned by Isonics to Isonics Homeland
Security and Defense Corporation, a Delaware corporation (“IHSDC”), provided
that, at the effective time of such Transfer, IHSDC is a wholly-owned subsidiary
of Isonics.  Nothing in this paragraph 2.1(d) shall affect in any manner,
Isonics’ obligations, agreements and covenants contained in the Isonics Purchase
Agreement.

Section 2.2.           Restrictions on Transfer.  Each Stockholder agrees that
such Stockholder shall not Transfer any Securities owned by such Stockholder
other than in full compliance with the terms and provisions of this Agreement. 
Notwithstanding anything contained in this Agreement (and except as provided in
paragraph 2.1(d)), no Transfer of any Securities shall be permitted prior to the
first anniversary of the date of this Agreement.

Section 2.3.           Right of First Refusal.

(a)                                  Effective as of the first anniversary of
the date of the Agreement and thereafter through the remainder of the term of
this Agreement, each Stockholder (the “Transferring Stockholder”) desiring to
Transfer any of the Securities owned by the Transferring Stockholder shall give
the Company and each other Stockholder (each, an “Other Stockholder”) notice of
the terms of any proposed bona fide sale of Offered Securities, including (i)
the number and type of Securities that are proposed to be Transferred, (ii) the
anticipated date of the proposed Transfer, (iii) the name and address of each
Person to whom the Transfer is proposed to be made and (iv) the material terms
of the proposed Transfer, including the cash and/or other consideration to be
received with respect to such Transfer, at least 30 days prior to the
consummation of such proposed Transfer (a “Transfer Notice”); provided, however,
that in connection with a Transfer pursuant to a Public Sale, the Transferring
Stockholder shall deliver the Transfer Notice to the Company and each Other
Stockholder at least ten business days, or any other time period as may be
mutually agreed upon by the parties to this Agreement, prior to the consummation
of such proposed Transfer pursuant to a Public Sale.  Any such Transfer Notice
shall be deemed an irrevocable bona fide offer to sell such shares to the
Company, initially, and, thereafter, the Other Stockholders, on such terms as
set forth in such Transfer Notice and shall be deemed a representation by the
Transferring Stockholder that the proposed Transfer is a bone fide transaction.

4


--------------------------------------------------------------------------------




 

(b)                                 The Company shall have a period of (i) five
business days, in connection with a Transfer pursuant to a Public Sale, or (ii)
fifteen business days, in connection with any other Transfer, from the giving of
the Transfer Notice with respect to such Transfer within which to elect to
purchase all or any portion of the Offered Securities at the same price and
subject to the same material terms and conditions as described in the Transfer
Notice.  The Company may exercise such purchase option, and thereby purchase all
or any portion of the Offered Securities, by notifying the Transferring
Stockholder in writing, before the expiration of such five or fifteen business
day period, as the case may be, as to the number and kind of such Securities
that the Company wishes to purchase.  If the Company gives the Transferring
Stockholder notice that the Company desires to purchase all or a portion of the
Offered Securities, then payment for the Offered Securities shall be in cash, by
check or wire transfer or in such other consideration as set forth in the
Transfer Notice, against delivery of the Offered Securities to be purchased at a
place, at a time and on a date agreed upon by the Transferring Stockholder and
the Company, or, if the parties are unable to agree on the place, time and date
of such purchase and sale, at 10:00 am (local time) on the 25th business day
after the expiration of such five or fifteen business day period at the
principal offices of the Company.  Neither the Transferring Stockholder nor any
member of the Board of Directors elected by holders of a class of securities of
the Company in which the Transferring Stockholder owns of record or beneficially
a majority of the outstanding shares of such class of securities may participate
in the determination by the Company whether of not to purchase the Offered
Securities pursuant to this paragraph 2(b).

(c)                                  If the Company shall have failed to elect
to purchase all of the Offered Securities by giving the Transferring Stockholder
the notice contemplated by paragraph 2.3(b), the Other Stockholders shall have a
period of (i) ten business days, in connection with a Transfer pursuant to a
Public Sale, and (ii) 25 business days, in connection with any other Transfer,
from the giving of the Transfer Notice with respect to such Transfer within
which to elect to purchase their respective pro rata shares of the Offered
Securities not being purchased by the Company, at the same price and subject to
the same material terms and conditions as described in the Transfer Notice. 
Each Other Stockholder may exercise such purchase option, and thereby purchase
all or any portion of its pro rata share of the Offered Securities not being
purchased by the Company, by notifying the Transferring Stockholder in writing,
before the expiration of such ten or 25 business day period, as the case may be,
as to the number of such shares that the Other Stockholder desires to purchase. 
For the purpose of the preceding sentence, each Other Stockholder’s pro rata
share shall be a fraction of the Offered Securities not being purchased by the
Company, the numerator of which shall be the number of shares of Common Stock
issuable upon conversion of Class A Common Stock and Class B Common Stock upon
the occurrence of a Threshold Event (as such term is defined in the Certificate
of Incorporation of the Company) and the number of shares of Common Stock owned
by such Other Stockholder on the date of the Transfer

5


--------------------------------------------------------------------------------




 

Notice and the denominator of which shall be the total number of shares of
Common Stock then outstanding plus the number of shares of Common Stock issuable
upon conversion of Class A Common Stock and Class B Common Stock upon the
occurrence of a Threshold Event then owned by all Other Stockholders, each as of
the date of the Transfer Notice.  Each participating Other Stockholder shall
have a right of reallotment such that, if any Other Stockholder fails to
exercise the right to purchase such other Stockholder’s full pro rata share of
the Offered Securities, each participating Other Stockholders may exercise an
additional right to purchase, on a pro rata basis, the Offered Securities not
previously purchased.  If a participating Other Stockholder gives the
Transferring Stockholder notice that the participating Other Stockholder desires
to purchase its pro rata share of the Offered Securities and, as the case may
be, its reallotment, then payment for the Offered Securities shall be in cash,
by check or wire transfer or in such other consideration as set forth in the
Transfer Notice, against delivery of the Offered Securities to be purchased at a
place, at a time and on a date agreed upon by the Transferring Stockholder and
the Company, or, if the parties are unable to agree on the place, time and date
of such purchase and sale, at 10:00 am (local time) on the fifth business day
after the expiration of such ten or 25 business day period at the principal
offices of the Company.

(d)                                 If all the Offered Securities are not so
purchased by the Company and Other Stockholders, the Transferring Stockholder
shall be free for a period of 90 days after expiration of the time periods
referred to in this Section 2.3 to consummate the proposed transaction upon
terms not more favorable to the Transferring Stockholder than those set forth in
the Transfer Notice with respect to any Offered Securities not sold to the
Company and the Other Stockholders pursuant to this Section 2.3.  Promptly upon
the consummation of any such transaction, the Transferring Stockholder shall
confirm in writing to the Company and Other Stockholders the terms of the
transaction as so consummated, including the number and kind of Securities
involved, the consideration received, and the name of the party to whom the
Transfer was made. After the expiration of said 90 day sale period, subject to
the time period set forth in paragraph 2.3(a), if such Transferring Stockholder
again wishes to Transfer any Securities, such Transferring Stockholder shall
again offer the Securities in accordance with the provisions of this Section
2.3.

(e)                                  Should the purchase price specified in the
Transfer Notice be payable in property other than cash or evidences of
indebtedness, the Company and Other Stockholders shall have the right to pay the
purchase price in the form of cash equal in amount to the value of such
property.  If the Transferring Stockholder and the Company and such Other
Stockholders cannot agree on such cash value within fifteen business days after
the receipt of the Transfer Notice, the valuation shall be made by an appraiser
of recognized standing selected by the Company.  The cost of such appraisal
shall be shared equally by the Company, such Other Stockholders and the
Transferring Stockholder.

6


--------------------------------------------------------------------------------




 

Section 2.4.           Drag Along Rights.

(a)                                  Effective as of the first anniversary of
the date of this Agreement and thereafter through the remainder of the term of
this Agreement, in the event the holders of a majority of the then outstanding
shares of Class A Common Stock or Class B Common Stock (and, following the
occurrence of a Threshold Event, the Common Stock) (in either case, the “Control
Group”) elect to transfer all of the Securities owned by the members of the
Control Group to an unaffiliated third party (a “Third Party”) (including any
transfer of shares that is being effected by a merger or consolidation of the
Company with another person), the Control Group shall have the right (the
“Drag-Along Right”) to cause each of the other Stockholders as a group to
transfer all of their Securities to the Third Party (or to exchange such
Securities pursuant to the terms of such merger or consolidation) at the same
price and on the same terms and conditions as the Control Group Transfer their
Securities to the Third Party; provided, however, that, in connection with the
exercise of a Drag-Along Right prior to the occurrence of a Threshold Event, the
holders of Class B Common Stock shall be entitled to receive, in aggregate, no
less than 10% of the total consideration being tendered by the Third Party in
connection with such transaction.

(b)                                 The Control Group may elect to exercise the
Drag-Along Right by delivering written notice to all of the other Stockholders
and the Company 30 days prior to the consummation of the Transfer described in
paragraph 2.4(a), such notice to be accompanied by a copy of the definitive
documentation pursuant to which the Securities will be transferred to the Third
Party by the Control Group and will state (i) the bona fide intention of the
Control Group to effect the Transfer described in paragraph 2.4(a), (ii) the
name and address of the Third Party and (iii) the expected closing date of such
Transfer.  The notice delivered pursuant to this paragraph 2.4(b) shall also be
deemed a Transfer Notice under paragraph 2.3(a) and the Company and all other
Stockholders shall have all of the rights granted under Section 2.3 with respect
to the Securities owned by the Control Group.

(c)                                  Each Stockholder as part of its
participation in the Transfer pursuant to a duly exercised Drag-Along Right
shall deliver to the Third Party at a closing to be held at the offices of the
Company (or such other place as the parties agree), one or more certificates,
properly endorsed for transfer, which represent all of the Securities owned by
such Stockholder and each Stockholder shall make such representations and
warranties, and shall enter into such agreements, as are customary and
reasonable in the context of the proposed sale, including, without limitation,
representations and warranties (and indemnities with respect thereto) that the
transferee of the Securities (or interests therein) is receiving good and
marketable title to such Securities (or interests therein), free and clear of
all pledges, security interests, or other liens; provided, however, that with
respect to any matter as to which a Stockholder shall agree to provide
indemnification (other

 

7


--------------------------------------------------------------------------------


 

than its own title to such Securities), such Stockholder shall in no event be
required to provide indemnification in an amount that would exceed its pro rata
portion of the total liability for which such indemnification is sought, which
pro rata portion shall be determined on the basis of the percentage of the total
Securities involved in such transfer that are represented by the Securities
owned by such Stockholder.  In addition, each Stockholder and the Control Group
shall reasonably cooperate and consult with each other in order to effect the
Transfer described in this Section 2.4, and each Stockholder shall provide
reasonable assistance to the Control Group in connection with the preparation of
disclosure schedules relating to representations and warranties to be made to
the Third Party in connection with such Transfer and in the determination of the
appropriate scope of, or limitations or exceptions to, such representations and
warranties.

(d)                                 If the transaction which is the subject of
the Drag Along Right is structured as an acquisition, merger or consolidation of
the Company, each Stockholder shall waive any dissenters’ rights, appraisal
rights or similar rights in connection with such Transfer.

(e)                                  In the event that the Control Group
consists of holders of a majority of the then outstanding shares of Class A
Common Stock and such Control Group desires to Transfer less than all of the
shares of Class A Common Stock owned by the members of such Control Group, all
of the provisions of this Section 2.4 shall remain applicable proportionately
(as the number of shares of Class A Common Stock owned by the Control Group
subject to the partial exercise of the Drag-Along Right bears to the total
number of shares of Class A Common Stock owned by the Control Group), but only
with respect to Class A Common Stock and shall only be effective if the Third
Party becomes a party to this Agreement as an Investor Stockholder by executing
and delivering to the Company a duly completed, dated and executed Instrument of
Accession.

Section 2.5.           Tag-Along Rights.  Each Stockholder agrees that:

(a)                                  In the event that any Stockholder (the
“Purchase Offer Stockholder Recipient”) shall receive a bona fide offer from a
third party not a party to this Agreement to purchase (the “Purchase Offer”) any
of the Securities owned by such Purchase Offer Stockholder Recipient, and the
Purchase Offer Stockholder Recipient determines to accept such Purchase Offer,
then, prior to accepting such Purchase Offer, the Purchase Offer Stockholder
Recipient shall arrange for the proposed purchaser to make, in lieu of the
Purchase Offer, a substitute bona fide offer to purchase the same number and
kind of Securities that were the subject of the Purchase Offer, and upon the
same terms and conditions as the Purchase Offer (appropriately adjusted for any
conversion rights or common stock equivalency calculations), from the
Stockholders owning Securities in the relative proportions and otherwise as
described in paragraph 2.5(b) (the “Substitute Purchase Offer”).

8


--------------------------------------------------------------------------------




 

(b)                                 In the event a Substitute Purchase Offer is
made, the Purchase Offer Stockholder Recipient shall give each of the other
Stockholders written notice of the making of the Substitute Purchase Offer (the
“Substitute Purchase Offer Notice”) specifying (i) the number and kind of
Securities that is the subject of such Substitute Purchase Offer, (ii) the terms
(including the proposed date of consummation of the Substitute Purchase Offer,
which shall be not less than 30 business days following the date of the giving
of the Substitute Purchase Offer Notice) of such Substitute Purchase Offer, and
(iii) the identity of the proposed purchaser.  Upon receipt of the Substitute
Purchase Offer Notice, each Stockholder shall have the right (the “Tag-Along
Rights”) to participate in the Substitute Purchase Offer, pro rata, with the
Purchase Offer Stockholder Recipient.

(c)                                  The Tag-Along Right may be exercised by a
Stockholder by delivery, not later than fifteen days after receipt of the
Substitute Purchase Offer Notice, of a written notice (the “Tag-Along Notice”)
to the Purchase Offer Stockholder Recipient.

Section 2.6.           Right to Sell in the Event of a Dispute.  Notwithstanding
anything to the contrary contained in this Article II, in the event that (a)
either the Class A Common Stock Director or Class B Common Stock Director
affirmatively votes against a proposal before the Board of Directors to (i)
accept an investment offer made by any Person other than a Stockholder (an
“Investment Issue”) or (ii) approve and adopt an exit strategy involving a
spin-off, merger, consolidation or dissolution of the Company or the sale of all
or substantially all of the Company’s assets in a single transaction, series of
related transactions or plan (an “Exit Strategy Issue”), (b) the Corporation is,
at such time, insolvent or is anticipated, based on the then current trend of
the Company’s financial position, to be insolvent within 90 days thereafter, (c)
the Investment Issue or Exit Strategy Proposal has been approved (and, if
applicable, adopted) by a majority vote of the Board of Directors and (d) the
holders of a majority of the outstanding Class A Common Stock, if the Class A
Common Stock Director has affirmatively voted against such proposal, or the
holders of a majority the outstanding Class B Common Stock, if the Class B
Common Stock Director has affirmatively voted against such proposal, do not
consent to such majority vote of the Board of Directors, then such holders (the
“Disapproving Stockholders”) of the majority of the outstanding Class A Common
Stock or Class B Common Stock, as the case may be, shall have the right to offer
and sell all of the Disapproving Stockholders’ shares of Class A Common Stock or
Class B Common Stock, as the case may be, to the holders of Class B Common
Stock, if it is Class A Common Stock to be sold, or the holders of Class A
Common Stock, if it is Class B Common Stock to be sold, or designees of such
holders, at a price equal to the fair market value of the shares to be sold
(such fair market value to be determined, as of the date of the Board of
Directors vote on the subject proposal and without giving effect to any
subsequent financing or other activities of the Company, by an unaffiliated
third party designated by the director (the “Other Director”) of the Company who
is not the Class A Common Stock Director or Class B Common Stock Director). 
Exercise of such right to offer and sell the Disapproving Stockholders’ shares
of Class A Common Stock or Class B Common Stock, as the case may be, shall be
made by written notice to the holders of

9


--------------------------------------------------------------------------------




 

Class A Common Stock, if it is Class B Common Stock to be sold, or to the
holders of Class B Common Stock, if it is Class A Common Stock, and the Board of
Directors.  The Other Director shall have ten business days from the giving of
such notice upon which to designate the unaffiliated third party to determine
the fair market value of the Disapproving Stockholders’ shares to be sold.  The
sale of the Disapproving Stockholders’ shares shall be consummated no later than
ten business days following the determination of the fair market value of the
Disapproving Stockholders’ shares by the unaffiliated third party.

Section 2.7.           No Waiver of a Stockholder’s Rights.  Any election by any
Stockholder not to invest additional funds in the Company in any particular
instance in which such Stockholder has the option, but not the obligation, to
invest in the Company pursuant to this Article II, shall not affect the ability
of the Stockholder to provide additional funding in any other instance in which
the Stockholder has the option, but not the obligation, to invest in the Company
pursuant to this Article II.

Section 2.8.           Legend on Share Certificates; Stock Transfer Orders.

(a)                                  The Company shall endorse legends in the
following form, together with any other legends the Company may reasonably
require, on the face or reverse side of the certificates evidencing all
Securities owned by each Stockholder:

“The securities represented by this certificate are subject to the terms and
conditions of a Stockholders’ Agreement, dated as of             , 2006, among
the Company, Christopher Toffales, Isonics Corporation and others, a copy of
which is on file with the Company, and such securities may not be Transferred
(as such term is defined in such Stockholders’ Agreement), except in accordance
with the terms and conditions of such Stockholders’ Agreement.”

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state and
may be offered and sold only if so registered or if an exemption from such
registration is available and the Company has received an opinion of counsel
satisfactory to the Company that such exemption is available.”

(b)                                 The Company shall make a notation in the
appropriate books and records of the Company prohibiting the Transfer of the
Securities heretofore and hereafter issued to the Stockholders, or to any other
person acquiring Securities pursuant to this Agreement, in the absence of
compliance with all of the terms and conditions of this Agreement.

10


--------------------------------------------------------------------------------




 

ARTICLE III
BOARD OF DIRECTORS AND VOTING AGREEMENTS

Section 3.1.           Board of Directors; Voting Agreements.

(a)                                  Until the occurrence of a Threshold Event,
the number of members of the Board of Directors shall be fixed at three.

(b)                                 In accordance with the Certificate of
Incorporation of the Company, (i) the holders of Class A Common Stock shall be
entitled at each meeting of the stockholders of the Corporation at which the
Board of Directors are to be elected to elect one member (the “Class A Common
Stock Director”) of the Board of Directors (and to fill any vacancy created by
the resignation, death or removal of the Class A Common Stock Director) and (ii)
the holders of Class B Common Stock shall be entitled at each meeting of the
stockholders of the Corporation at which the Board of Directors are to be
elected to elect one member (the “Class B Common Stock Director”) of the Board
of Directors (and to fill any vacancy created by the resignation, death or
removal of the Class B Common Stock Director).  The holders of Class A Common
Stock also shall have the power to remove any Class A Common Stock Director,
whether or not for cause, upon the affirmative vote of holders of a majority of
the then outstanding shares of Class A Common Stock and the holders of Class B
Common Stock also shall have the power to remove any Class B Common Stock
Director, whether or not for cause, upon the affirmative vote of holders of a
majority of the then outstanding shares of Class B Common Stock.

(c)                                  Prior to each annual meeting of the
stockholders of the Company, the Class A Common Stock Director and Class B
Common Stock Director then in office shall designate a third person who shall
qualify as an “independent director,” as such term is used in the applicable
regulations promulgated by the Nasdaq Stock Market, Inc. (or regulations
promulgated by any other national stock exchange on which any class of the
Company’s securities is, at the time of such designation, listed), and who shall
otherwise have no prior affiliation with either the Company or any holder of
Class A Common Stock or Class B Common Stock or any affiliates of such holders
(other than as an independent director of the Company), to be the Board of
Director’s nominee for election as the third member of the Board of Directors at
such annual meeting of stockholders.  Such nominee shall only be deemed elected
as a director of the Company if the nominee receives a majority of the votes
cast by each of the holders of Class A Common Stock and the holders of Class B
Common Stock.  If such nominee fails to receive a majority of the votes cast by
each of the holders of Class A Common Stock and the holders of Class B Common
Stock, then a new alternate nominee shall be designated in accordance with the
terms of this paragraph 3.1(c) and a special meeting of the stockholders of the
Company shall be called and held for the purpose of acting on the election of
such alternate nominee.  In the event that a vacancy shall occur in

11


--------------------------------------------------------------------------------




 

the Board of Directors as a result of the death, disability, resignation or any
other termination of the director elected pursuant to this paragraph 3.1(c), the
replacement for such vacating director shall be designated by the Class A Common
Stock Director and Class B Common Stock Director, acting unanimously, to serve
until the next annual meeting of the stockholders of the Company.

(d)                                 Toffales shall act as the Chief Executive
Officer and President of the Company and will manage the day-to-day affairs of
the Company.  In such capacity, Toffales may act on behalf of the Company to the
fullest extent permissible for a person acting in such capacities under
applicable law and without approval of the Board of Directors or the consent of
the holders of any class of securities of the Company, except with respect to
the following items, which shall require:

(i)            the majority vote of the Board of Directors in order to:

(A)          enter into a transaction with an affiliate of Toffales, the Company
or any affiliate of Toffales or the Company;

(B)           borrow funds over $250,000 on a secured or unsecured basis in one
or more transactions, from banks or any other person or entity;

(C)           invest or reinvest funds of the Company in an amount greater than
$250,000 in any securities, whether equity or debt, public or private, or any
similar investments, or in any other investment;

(D)          accept any capital investment in, or issue any additional
securities of, the Company to any person or entity;

(E)           (1) make a general assignment for the benefit of creditors, (2)
consent to the appointment of a receiver, liquidator, custodian, or similar
official of all or substantially all of its properties, (3) commence any action
or proceeding or take advantage of or file under any federal or state insolvency
statute, including, without limitation, the United States Bankruptcy Code or any
political subdivision thereof, seeking to have an order for relief entered with
respect to the Company or seeking adjudication as a bankrupt or insolvent, or
(4) seek reorganization, arrangement, adjustment, liquidation, dissolution,
administration, a voluntary arrangement, or other relief with respect to the
Company or its debts;

(F)           declare or pay a dividend on any class of securities of the
Company; and

(G)           fail to terminate the Lucent Agreement for convenience under
Section 4.02(a) of the Lucent Agreement at a time when the Company does not have
sufficient funds readily available to meet the Company’s obligations to Lucent
under the Lucent Agreement, other than such time when the Company does not have
such funds readily available due to a failure by Isonics to timely purchase
securities of the Company in accordance with the Isonics Purchase Agreement; and

12


--------------------------------------------------------------------------------




 

(ii)           the majority vote of the Board of Directors and an affirmative
vote of the holders of a majority of the outstanding shares of each class of
Securities of the Company in order to:

(A)          merge, consolidate or dissolve the Company or sell all or
substantially all of its assets as part of a single transaction, series of
related transactions or plan;

(B)           mortgage, pledge, or grant a security interest in any property of
the Company not in the ordinary course of business; and

(C)           lend money to or guaranty or become surety for the obligations of
any person or entity.

(e)                                  Notwithstanding anything to the contrary
contained in clause (ii) of paragraph 3.1(d), all actions by the Board of
Directors, other than those specified in said clause, will require the majority
vote of the Board of Directors.

(f)                                                    (i)            Each
Stockholder agrees to vote, or cause to be voted, all Securities held by the
Stockholder for approval and adoption of an amendment (the “Common Stock
Classification Amendment”) to the Certificate of Incorporation to eliminate the
authorization of Class A Common Stock and Class B Common Stock upon the
occurrence of a Threshold Event.  In addition, each Stockholder, if a holder of
Class A Common Stock, shall do all reasonable acts to cause the Class A Common
Stock Director to vote for approval and adoption of the Common Stock
Classification Amendment and, if a holder of Class B Common Stock, shall do all
reasonable acts to cause the Class B Common Stock Director to vote for approval
and adoption of the Common Stock Classification Amendment.

(ii)           EACH STOCKHOLDER HEREBY GRANTS TO THE BOARD OF DIRECTORS, AND
EACH MEMBER OF THE BOARD OF DIRECTORS,  AN IRREVOCABLE PROXY, COUPLED WITH AN
INTEREST, TO VOTE ALL OF THE VOTING SECURITIES OWNED BY SUCH STOCKHOLDER OR OVER
WHICH SUCH STOCKHOLDER HAS VOTING CONTROL TO THE EXTENT NECESSARY TO CARRY OUT
THE PROVISIONS OF SUBPARAGRAPH 3.1(f)(i), BUT ONLY IN THE EVENT OF AND TO THE
EXTENT NECESSARY TO REMEDY ANY BREACH BY SUCH STOCKHOLDER OF THE STOCKHOLDER’S
OBLIGATIONS UNDER THE VOTING AGREEMENT CONTAINED IN SUBPARAGRAPH 3.1(f)(i).

13


--------------------------------------------------------------------------------




 

ARTICLE IV
ADDITIONAL STOCKHOLDER AGREEMENTS, RIGHTS AND OBLIGATIONS

Section 4.1.           Class A Common Stock Right of First Refusal.  In the
event that the Board of Directors determines to seek additional capital funding
in order to continue the operations of the Company (it being specifically
excluded any Acquisition Financing, as such term is defined in the Certificate
of Incorporation), (a “Continuing Operations Funding”), each of the holders of
Class A Common Stock shall have the right, but not the obligation, to purchase
the securities to be sold in the Continuing Operations Financing.  The Company
shall give each holder of then outstanding Class A Common Stock notice of the
proposed Continuing Operations Funding and offer to such holder the right,
exercisable for 30 days after the giving of such notice, to purchase the
securities being offered in the Continuing Operations Funding in such proportion
equal to the proportion of Class A Common Stock then outstanding owned of record
by the holder.  Such offer to the holders of Class A Common Stock shall be on
the same terms and conditions as the Company intends to offer the securities
subject to the Continuing Operations Funding to third parties.  Any securities
subject to the Continuing Operations Funding not purchased by the holders of
Class A Common Stock during such 30-day period shall be offered to third parties
but only on the same terms and conditions as any of such securities are being
sold to the holders of Class A Common Stock upon exercise of the right granted
by this Section 4.1.

Section 4.2.           Commitments of Isonics.

(a)                                  Following Isonics consummating all of the
securities’ purchases contemplated by the Isonics Purchase Agreement, Isonics
shall either (i) make such additional capital and/or debt investments in the
Company as the Board of Directors deems in the best interests of the Company or
(ii) use its best efforts to assist the Company in obtaining additional
financing.

(b)                                 Isonics shall keep the Company advised as to
Isonics’ financial condition and financing plans and, if Isonics determines that
Isonics is not able to consummate any of the securities’ purchases or
investments contemplated by the Isonics Purchase Agreement, Isonics shall give
the Company no less than 90 days’ advance notice of Isonics inability to
consummate such securities purchase or investments.

Section 4.3.           Commitments of Toffales.

(a)                                  In his capacity as Chief Executive Officer
and President of the Corporation, but subject to all applicable laws relating to
the disclosure of confidential information, Toffales shall, as frequent as
reasonably necessary but without unreasonably interfering with Toffales’ other
duties and responsibilities and time restrictions under the Toffales Employment
Agreement, (i) inform all Stockholders, including Isonics, of (A) the progress
and business activities of the Company, and (B) the Company’s financial
condition, including the solvency of the Company or the Company approaching the
zone of insolvency and (ii) promptly reply to reasonable requests for
information made by any Stockholder and the directors of the Company relating to
the operations of the Company.

 

14


--------------------------------------------------------------------------------


 

(b)                                 Subject to Isonics providing the Company
with an agreement to keep confidential any the disclosure of confidential
information other than to utilize information provided by the Company in order
for Isonics to comply with Isonics’ reporting obligations under the Securities
Act and Exchange Act, Toffales shall cause the Company to deliver to Isonics the
financial information Isonics reasonably requires in order to prepare and file
all reports, registration statements and other documents that Isonics is
required to file or publicly make available under the Securities Act and
Exchange Act, within fifteen days following the end of each fiscal quarter of
the Company and 30 days following the end of each fiscal year of the Company.

Section 4.4.           Commitments of the Company.

(a)                                  The Company shall deliver to Isonics the
financial information Isonics reasonably requires in order to prepare and file
all reports, registration statements and other documents that Isonics is
required to file or publicly make available under the Securities Act and
Exchange Act, within fifteen days following the end of each fiscal quarter of
the Company and 30 days following the end of each fiscal year of the Company.

(b)                                 The Company shall provide reasonable
assistance to the independent registered public accounting firm retained by
Isonics, at Isonics’ sole cost and expense, to audit the books and records of
the Company and provide Isonics with audited annual financial statements of the
Company, when and as reasonably required by Isonics in order for Isonics to
comply with  Isonics’ reporting obligations under the Securities Act and
Exchange Act.

(c)                                  The Company will not authorize the issuance
of any Securities or accept the Transfer by any Stockholder of Securities of the
Company unless the person acquiring such Securities agrees to become a party to
this Agreement, appropriately modified, such agreement to be evidenced by a duly
completed, dated and executed Instrument of Accession.

ARTICLE V
MISCELLANEOUS

Section 5.1.           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.

15


--------------------------------------------------------------------------------




 

Section 5.2.           Entire Agreement; No Third Party Beneficiaries.  Each
party to this Agreement hereby acknowledges that no other party or any other
person or entity has made any promises, warranties, understandings or
representations whatsoever, express or implied, not contained in this Agreement
and acknowledges that it has not executed this Agreement in reliance upon any
such promises, representations, understandings or warranties not contained
herein and that this Agreement supersedes all prior agreements and
understandings between the parties with respect thereto.  There are no promises,
covenants or undertakings other than those expressly set forth or provided for
in this Agreement.  This Agreement is not intended to confer upon any person
other than the parties hereto any rights or remedies hereunder.

Section 5.3.           Successors and Assigns.  Except as otherwise provided
herein, the terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties. 
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

Section 5.4.           Counterparts; Facsimile Signatures.  This Agreement may
be executed in separate counterparts each of which will be an original and all
of which taken together will constitute one and the same agreement.  Any
signature page delivered by a fax machine shall be binding to the same extent as
an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto.

Section 5.5.           Remedies.  The Stockholders will be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor.  The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any Stockholder may
in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce or prevent any violation of the provisions of this Agreement.  In the
event of any dispute involving the terms of this Agreement, the prevailing party
shall be entitled to collect reasonable fees and expenses incurred by the
prevailing party in connection with such dispute from the other parties to such
dispute.

Section 5.6.           Notices.  All notices and other communications required
or permitted hereunder shall be in writing.  Notices shall be delivered
personally, against written receipt therefor, via a recognized overnight courier
(such as Federal Express, DHL, Airborne Express or U.S.P.S. Express Mail) or via
certified or registered mail.  Notices may be delivered via facsimile or e-mail,
provided that by no later than two days thereafter such notice is confirmed in
writing and sent via one of the methods described in the previous sentence. 
Notices shall be addressed as follows:

16


--------------------------------------------------------------------------------




 

If to Toffales, to:

Christopher Toffales

 

 

21 Motts Hollow Road

 

 

Port Jefferson, New York 11777

 

 

Facsimile: (631) 331-3371

 

 

E-Mail: Toffales21@aol.com

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

If to Isonics, to:

James E. Alexander, President

 

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, Colorado 80403

 

 

Facsimile: (303) 279-7300

 

 

E-Mail: jealexander@isonics.com

 

 

 

 

with a copy to:

Herrick K. Lidstone, Jr., Esq.

 

 

Burns, Figa & Will, P.C.

 

 

6400 South Fiddlers Green Circle

 

 

Suite 1000

 

 

Greenwood Village, Colorado 80111

 

 

Facsimile: (303) 796-2626

 

 

E-Mail: hklidstone@bfw-law.com

 

 

 

 

If to the Company, to:

Christopher Toffales, President

 

 

SenseIt Corp.

 

 

21 Motts Hollow Road

 

 

Port Jefferson, New York 11777

 

 

Facsimile: (631) 331-3371

 

 

E-Mail: Toffales21@aol.com

 

17


--------------------------------------------------------------------------------




 

with a copy to:

Neil M. Kaufman, Esq.

 

 

Davidoff Malito & Hutcher LLP

 

 

200 Garden City Plaza, Suite 315

 

 

Garden City, New York 11530

 

 

Facsimile: (516) 248-6422

 

 

E-Mail: nmk@dmlegal.com

 

 

 

 

 

and, if (x) Isonics and/or IHSDC owns of record at least 25% of the then
outstanding shares of Class A Common Stock or (y) following the occurrence of a
Threshold Event (as such term is defined in the Amended Certificate of
Incorporation), Isonics and/or IHSDC owns of record at least 25% of the then
outstanding shares of Common Stock, to Isonics in the manner as set forth in
this Section 5.6

 

 

 

 

If to any other Stockholder, to:

The address of such Stockholder on the Instrument of Accession of such
Stockholder

 

or, in the case of any of the parties hereto, at such other address as such
party shall have furnished to each of the other parties hereto in accordance
with this Section 5.6.  Each such notice, demand, request or other communication
shall be deemed given (i) on the date of such delivery by hand, (ii) on the
first business day following the date of such delivery to the overnight delivery
service or facsimile transmission, or (iii) three business days following such
mailing.

Section 5.7.           Amendment and Waiver.  No modification, amendment or
waiver of any provision of this Agreement will be effective against the Company
or the Stockholders unless such modification, amendment or waiver is approved in
writing by the Company, Toffales, Isonics and all other Stockholders.  No delay
or omission to exercise any right, power or remedy accruing to any party under
this Agreement, upon any breach or default of any other party under this
Agreement, shall impair any such right, power or remedy of such non-breaching or
non-defaulting party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.

Section 5.8.           Termination.  Notwithstanding any other provision of this
Agreement, this Agreement may be terminated in a writing approved by the
Company, Toffales and Isonics.  This Agreement will terminate automatically upon
the earliest to occur of (a) the completion of any voluntary or involuntary
liquidation or dissolution of the Company, (b) the sale of all or substantially
all of the Company’s assets or of a majority of the outstanding equity of the
Company (determined on a fully diluted basis) to any Person

18


--------------------------------------------------------------------------------




 

that is not a party to this Agreement (whether pursuant to a merger,
consolidation or otherwise), or (c) on the date that the Company becomes subject
to the reporting requirements of Section 13 of the Exchange Act.

Section 5.9.           Governing Law. The construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of
conflicts of law.

Section 5.10.        Term of the Agreement.  Unless sooner terminated in
accordance with Section 5.8, this Agreement shall have a term of ten years
commencing as of the date of this Agreement; provided, however, the term of this
Agreement shall be automatically renewed for an unlimited number of one year
terms unless a party to this Agreement shall give written notice to all other
parties to this Agreement of its termination no less than 30 days prior to the
end of the original term or any renewal term, in which event this Agreement
shall terminate at the end of the original term or such renewal term, as the
case may be.

Section 5.11.        Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 5.12.        Delays or Omissions.  No delay or omission to exercise any
right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.

19


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders’
Agreement on the day and year first above written.

SenseIt Corp.

 

 

 

 

By:

 

 

 

Christopher Toffales, President

 

 

 

 

 

 

 

Isonics Corporation

 

 

 

 

By:

 

 

 

James E. Alexander, President

 

 

 

 

 

 

 

 

Christopher Toffales

 

20


--------------------------------------------------------------------------------




 

Schedule I
Form of Instrument of Accession

Instrument of Accession

Reference is made to that certain Stockholders’ Agreement, dated as of
            , 2006, a copy of which is attached hereto (as amended and in effect
from time to time, the “Stockholders Agreement”), among SenseIt Corp. (the
“Company”), Isonics Corporation and Christopher Toffales, and the Investor
Stockholders (as defined in the Stockholders Agreement).  The undersigned,
                        , in order to become the owner or holder of [identify
Securities being Transferred] (the “Securities”) of the Company hereby agrees
that, by the undersigned’s execution of this Instrument of Accession, the
undersigned is an Investor Stockholder and party to the Stockholders Agreement,
subject to all of the restrictions and conditions applicable to Stockholders set
forth in such Stockholders’ Agreement, and all of the Securities are subject to
all the restrictions and conditions applicable to the Securities, as set forth
in the Stockholders Agreement.  This Instrument of Accession shall take effect
and shall become a part of the Stockholders Agreement immediately upon
acceptance by the Company.  Executed as of the date set forth below under the
laws of the State of Delaware.

Signature:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

E-Mail:

 

 

 

 

Date:

 

 

 

 

Accepted:

SenseIt Corp.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

21


--------------------------------------------------------------------------------